Citation Nr: 1329723	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection a right hip disability, including as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection a left knee disability, including as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection a right ankle disability, including as secondary to a service-connected right knee disability.  

4.  Entitlement to service connection a right foot disability, including as secondary to a service-connected right knee disability.  

5.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to June 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a video conference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for right hip, left knee, right foot and right ankle disabilities, including as secondary to service-connected right knee disability are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for residuals of an injury of the right knee, rated 10 percent disabling, was awarded in 1976 and is now protected.  

2.  The degenerative arthritis of the right knee is manifested by limitation of flexion to 90 degrees, with hyperextension to -5 and -10 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for residuals of an injury of the right knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257 (2012).  

2.  The criteria for an increased rating of 10 percent for degenerative arthritis of the right knee has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5003-5260 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination most recently in June 2010.  The Board finds that the opinion obtained is adequate as to the issue of increased rating for the Veteran's service-connected right knee disability.  The opinion was provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Right Knee

The Veteran contends that his right knee disability is more disabling than currently evaluated.  During the hearing before the undersigned in August 2011, he described his symptoms, stating that had had grinding, wobbling, pain, and instability.  He reported that he was being considered for injections in the knee joint to attempt to alleviate the pain.  

Service connection for residuals of a right knee injury was granted by the RO in an August 1976 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Code 5257.  With the exception of the assignment of a temporary total evaluation in 1998, this rating has been maintained since that time.  The Veteran requested an increased rating in January 2009.  

An examination was conducted by VA in March 2009.  At that time, the Veteran reported pain in the right knee that occurred constantly.  The pain was reported as burning, aching, sharp, sticking and cramping.  He rated the pain as an 8 on a scale from 1 to 10.  The pain was elicited by physical activity and stress.  It was relieved by rest and Motrin as needed.  He also reported symptoms of weakness, stiffness, swelling, heat, redness giving way, lack of endurance, locking, and fatigability.  He did not have dislocation.  He also used a brace and cane for assistance with walking.  He stated that he could not perform strenuous job duties or physical activities at his home like pushing a lawn mower.  Examination of the right knee showed effusion, but no signs of edema, weakness, tenderness, redness, heat, guarding of movement, or subluxation.  There was no locking pain, genu recurvatum, or crepitus.  Range of motion was from -5 degrees extension to 90 degrees flexion.  Pain started at 90 degrees.  Joint function is additionally limited by repetitive use with pain, fatigue, weakness, lack of endurance, and incoordination having a major functional impact.  There was no additional limitation in degree due to repetitive use.  Testing of anterior and posterior cruciate ligaments as well as medial and lateral collateral ligaments was within normal limits.  An X-ray study of the right knee showed degenerative changes.  The diagnosis was degenerative arthritis of the right knee.  

VA outpatient treatment records show continued complaints of right knee pain and arthritis that were considered to be complicated by an obesity problem.  When last evaluated, in December 2009, it was noted that the Veteran walked with a normal gait, had normal active and passive range of motion of both knees, and no pain on the medial or lateral joint line.  Lachman's testing was negative.  The assessment was bilateral knee pain complicated by morbid obesity.  

An examination was conducted by VA in June 2010.  At that time, symptoms included giving way, instability, pain, stiffness, and weakness.  There were no symptoms of deformity, incoordination, or decreased speed of joint motion.  There were no episodes of dislocation or subluxation, but the Veteran did complain of locking daily.  He had repeated episodes of effusion, with complaint of warmth, redness, swelling, and tenderness.  He had flare-ups every one to two months that lasted from three to seven days.  Precipitating factors included walking more than 1/4 of a mile and riding a tractor for more than four hours.  The Veteran stated that, during a flare-up he lost 75 percent of joint motion in the knee.  Three were no incapacitating episodes due to arthritis.  He used a brace intermittently.  On physical examination, there was bony joint enlargement, crepitus, edema, tenderness and guarding of movement.  There was crepitation, clicks and snaps, and grinding.  There was no instability.  The Veteran's meniscus was absent, but there were no symptoms of meniscus abnormality.  Range of motion of the right knee was from -10 degrees extension to 105 degrees flexion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.


Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Non-union of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran's right knee disability is currently manifested by pain and effusion, but examination reports show no evidence of instability.  Based on limitation of motion, the Veteran's disability is shown to warrant a 10 percent rating on the basis of limitation of flexion due to arthritis.  There is no provision for an additional rating for hyperextension, which is demonstrated by the motion of -5 and -10 degrees shown during the VA examinations.  It is noted that the original award of a 10 percent rating was made for residuals of an injury of the right knee under the provisions of Code 5257.  This rating has been in effect for over 20 years and is now protected.  38 C.F.R. § 3.951.  As noted, the limitation of motion for flexion due to degenerative arthritis may be separately rated from this disability.  As such, the Board finds that a separate 10 percent evaluation is warranted in this case and the benefit is allowed to this extent.  


ORDER

A rating in excess of 10 percent for residuals of an injury of the right knee under the provisions of code 5257 is denied, but a separate 10 percent rating based on limitation of flexion due to degenerative arthritis is granted.  


REMAND

The Veteran is claiming service connection for disabilities of the right hip, left knee, right foot, and right ankle.  He and his representative have contended that service connection is warranted as a being secondary to his service-connected right knee disability.  The record shows that, while he was examined by VA in June 2010, it is contended that the examination was not complete as it did not include magnetic resonance imaging (MRI) studies.  In addition, it is noted that his right ankle and right foot were not included in the examination report.  While the Veteran's left knee and right hip were addressed, the examiner did not comment on possible aggravation of these disabilities by the Veteran's service-connected right knee disorder.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  Under these circumstances, the Board finds that an additional examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his right hip, left knee, right ankle and right foot disorders.  All indicated studies, including MRI studies are to be performed if deemed appropriate by the examiner.  If not deemed appropriate, the examiner should specifically comment on why MRI studies are not necessary.  The examiner should then be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any right hip, left knee, right ankle or right foot disorders are related to the Veteran's service-connected disabilities, including by aggravation.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


